Citation Nr: 1746780	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  11-08 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a lumbosacral spine disorder, to include degenerative joint disease and degenerative disc disease changes at L5-S1. 


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



INTRODUCTION

The Veteran served on active duty from October 1977 to June 1984, from July 1996 to September 1996, and from February 1997 to October 1997.  In addition to his periods of active service, he was a member of the Army National Guard, with periods of active duty for training.  Veteran status has been established for a May 1994 training period based on service-connected disabilities incurred in that training. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  The Board remanded this case for further development in December 2016. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the delay, but this claim must be remanded again for further development, as explained below.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claim is afforded every consideration.

A new VA medical opinion must be obtained.  In the February 2017 VA medical opinion, the examiner opined that the Veteran's lumbosacral spine pathology was less likely than not caused by his in-service injury.  The examiner explained, in pertinent part, that the Veteran reported injuring his back during service when he fell off a truck, but noted that service treatment records reflecting treatment for injuries sustained in that fall did not mention any back problems at the time.  The examiner further stated that the "mechanism of injury" in that fall would make a lower back injury unlikely and implausible.  However, the examiner did not address the fact that in February 1980, the Veteran reported pulling a muscle in his back while lifting equipment, and stated that he had experienced back trouble before.  On examination, a mild spasm was noted at the paravertebral muscle.  The Veteran was diagnosed with a low back strain.  A November 1981 service treatment record reflects that the Veteran reported back pain that had been present for three months.  At a July 2009 VA examination report, the Veteran stated that he injured his back during service when he picked up something heavy.  He stated that his back continued to hurt after that incident, but he did not seek treatment.  Because the VA examiner did not discuss this history, the opinion cannot be relied on to make an informed decision.  

Accordingly, the case is REMANDED for the following action:

1.  Add to the claims file any outstanding VA treatment records dated since April 2017.

2.  Obtain a new VA medical opinion as to whether it is at least as likely as not (50% probability or more) that the Veteran's lumbosacral spine pathology is related to active service.  

In rendering the opinion, the examiner must address the fact that in February 1980, during active service, the Veteran reported pulling a muscle in his back while lifting equipment, and stated that he had experienced back trouble before.  On examination, a mild spasm was noted at the paravertebral muscle.  The Veteran was diagnosed with a low back strain.  Moreover, a November 1981 service treatment record reflects that the Veteran reported back pain that had been present for three months.  (The February 2017 medical opinion does not discuss this history.)

The examiner must provide a complete explanation in support of the conclusion reached. 

3. Then, after completing any other development that may be indicated, readjudicate the claim.  If it is not granted, the Veteran must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

